Citation Nr: 1640640	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  14-17 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected degenerative joint disease (DJD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to August 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that rating decision, the RO denied entitlement to service connection for depression.

In June 2016, the Veteran testified at a personal hearing at VA's Central Office before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Finally, the RO originally adjudicated the Veteran's claim as entitlement to service connection for depression; however, the record also suggests that the Veteran has a psychiatric pain/somatoform disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder.  He asserts that his depression began toward the end of his active service and believes that it is secondary to his lumbar spine DJD.  June 2016 Hearing Transcript, pp. 3-6.  Also, in a January 2014 statement, the Veteran's father indicated that he noticed a huge change in the Veteran's physical and mental state when he returned home after service.  

VA records obtained in conjunction with the Veteran's claim of service connection for depression show that in 2011 and 2012 the Veteran was taking multiple medications, including opioids, such as oxycodone, for pain management.  An August 2012 Pain-Psychology assessment notes that the Veteran was angry because his pain medication was taken away.  The examiner noted that the Veteran was not coping well with his pain, and found that he appeared moderately-to-severely depressed with high levels of anxiety.  He was referred to the Mental Health Clinic pain group for treatment of his depression and anxiety "that are related in complex ways to his pain."  He received biofeedback treatment for his back pain from the pain-psychology team in September and October 2012.  

In a July 2013 rating decision, the RO denied the Veteran's claim of service connection for depression claimed as secondary to his back pain, noting that the Veteran's back disability was not service-connected at that time.  Thus, service connection for depression on a secondary basis could not be established at that time.  The Veteran timely appealed that determination.  Then, following that rating decision, service connection for DJD of the lumbar spine was subsequently granted pursuant to an April 2014 Board decision.  

Although the claim of service connection for DJD of the lumbar spine was granted during the pendency of the appeal for service connection for a psychiatric disorder, the RO never afforded the Veteran a VA Compensation & Pension examination to address whether his psychiatric disorder was secondary to his service-connected DJD of the lumbar spine.  As noted below, the Veteran has current diagnoses include chronic pain disorder, major depressive disorder and  somatoform disorder, and therefore he should be examined to determine whether there is any relationship between his psychiatric disorder(s) and service or to his service-connected back disability.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  

In June 2016, the Veteran submitted articles obtained from the internet addressing a correlation between depression and pain.  

At a June 2016 VA mental health follow up appointment, the examiner noted the Veteran's complaints that his back pain made him depressed all the time.  He reported total functional impairment and felt incapacitated due to his reported symptoms.  The assessment was pain disorder due to both general medical conditions and psychological factors; and, moderate major depressive disorder, recurrent.  

A VA psychiatrist noted in June 2016 that the Veteran had a somatoform disorder that was treatment resistant and would not respond to medication or counseling.  The psychiatrist found that supportive counseling may alleviate the psychological distress, but would not improve his symptoms, complaints, or level of functioning.  It was noted that the Veteran failed the biofeedback and declined pain management group counseling.  His treatment resistance to all treatment modalities was noteworthy, and the psychiatrist felt that substance induced depression (Narcotics) and iatrogenic opiate dependence should be considered.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records dated from July 2016 onward; and, with appropriate authorization from the Veteran, obtain and associate with the claims file any outstanding private treatment records identified by him as pertinent to his claim.  

2.  After completion of the above directive #1, schedule the Veteran for a VA psychiatric examination to determine the likely etiology of all diagnosed psychiatric disorders, including whether they had their onset in service and/or whether they are secondary (caused by or permanently aggravated by) the service-connected back pain.  

In this regard, the examiner should consider all psychiatric disorders noted in the record, and listed above.  After a review of the record, including a copy of this remand, the examiner should opine as to whether any of the Veteran's psychiatric disorders (a) at least as likely as not (a 50 percent or higher probability) had their onset during service; and/or (b) are at least as likely as not caused by, or made permanently worse beyond the natural progression by, the service-connected DJD of the lumbar spine and/or the pain medications taken therefor.  The examiner's attention is directed to the Veteran's June 2016 personal hearing testimony indicating that his depression began toward the end of his active service; that his back pain is causing depression and, his father's comments that he first noticed a physical and mental change in the Veteran upon his return from service.  

All opinions must be accompanied by adequate rationale.

3.  Then, review the VA examination report to ensure that it adequately responds to the above instructions, including providing adequate explanation in support of the requested opinions.  If any report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

4.  After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


